     Case: 2:20-cv-05331-MHW-KAJ Doc #: 4 Filed: 10/15/20 Page: 1 of 6 PAGEID #: 44




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 MONTEL M. MCCLELLAND,


                       Plaintiff,
                                                    Case No. 2:20-cv-5331
                                                    Judge Michael H. Watson
          v.
                                                    Magistrate Judge Jolson
 GARY MOHR, et al.,

                       Defendants.

                        REPORT AND RECOMMENDATION AND ORDER

         Plaintiff Montel M. McClelland is an inmate at Northeast Ohio Correctional Center who is

proceeding pro se against Defendants City of Steubenville and Michael Hyde. (Doc. 1-1). This

matter is before the Undersigned for consideration of Plaintiff’s Motion for Leave to Proceed in

forma pauperis (Doc. 1), Plaintiff’s Motion to Appoint Counsel (Doc. 2), and the initial screen of

Plaintiff’s Complaint under 28 U.S.C. §§ 1915A, 1915(e)(2).

         Plaintiff’s request to proceed in forma pauperis is GRANTED. All judicial officers who

render services in this action shall do so as if the costs had been prepaid. 28 U.S.C. § 1915(a).

Furthermore, having performed an initial screen and for the reasons that follow, it is

RECOMMENDED that the Court DISMISS Plaintiff’s claims. Plaintiff’s Motion to Appoint

Counsel (Doc. 2) is DENIED as moot as a result. Finally, the Clerk is DIRECTED to seal Exhibit

A attached to Plaintiff’s Complaint, which contains confidential personally-identifying

information.

I.       MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS

         Upon consideration of Plaintiff’s Motion for Leave to Proceed in forma pauperis under 28

U.S.C. § 1915(a)(1) and (2) (Doc. 1), Plaintiff’s Motion is GRANTED. Plaintiff is required to
 Case: 2:20-cv-05331-MHW-KAJ Doc #: 4 Filed: 10/15/20 Page: 2 of 6 PAGEID #: 45




pay the full amount of the Court’s $350 filing fee. 28 U.S.C. § 1915(b)(1). Plaintiff’s Motion

reveals that he has an insufficient amount to pay the full filing fee.

       Pursuant to 28 U.S.C. § 1915(b)(1), the custodian of Plaintiff’s inmate trust account at the

Northeast Ohio Correctional Center is DIRECTED to submit to the Clerk of the United States

District Court for the Southern District of Ohio as an initial partial payment, 20% of the greater of

either the average monthly deposits to the inmate trust account or the average monthly balance in

the inmate trust account, for the six-months immediately preceding the filing of the Complaint.

After full payment of the initial, partial filing fee, the custodian shall submit 20% of the inmate’s

preceding monthly income credited to the account, but only when the amount in the account

exceeds $10.00 until the full fee of $350.00 has been paid to the Clerk of this Court. 28 U.S.C.

§ 1915(b)(2). See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997). Checks should be

made payable to Clerk, United States District Court and should be sent to:

       Prisoner Accounts Receivable
       260 U.S. Courthouse
       85 Marconi Boulevard
       Columbus, Ohio 43215

The prisoner’s name and this case number must be included on each check.

       Consequently, it is ORDERED that Plaintiff be allowed to prosecute his action without

prepayment of fees or costs and that judicial officers who render services in this action shall do so

as if the costs had been prepaid. The Clerk of Court is DIRECTED to mail a copy of this Order

to Plaintiff and the prison cashier’s office. The Clerk is further DIRECTED to forward a copy of

this Order to the Court’s financial office in Columbus.

II.    LEGAL STANDARD

       Because Plaintiff is proceeding in forma pauperis, the Court must dismiss the Complaint,

or any portion of it, that is frivolous, malicious, fails to state a claim upon which relief can be

                                                  2
 Case: 2:20-cv-05331-MHW-KAJ Doc #: 4 Filed: 10/15/20 Page: 3 of 6 PAGEID #: 46




granted, or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§ 1915(e)(2). In reviewing a complaint, the Court must construe it in Plaintiff’s favor, accept all

well-pleaded factual allegations as true, and evaluate whether it contains “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). In sum, although pro se

complaints are to be construed liberally, Haines v. Kerner, 404 U.S. 519, 520 (1972), “basic

pleading essentials” are still required, Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989).

III.    DISCUSSION

        Plaintiff’s claims stem from his December 2018 arrest in Jefferson County, Ohio. (See

generally Doc. 1-1). Specifically, he alleges that Defendant Michael Hyde, a Steubenville, Ohio

police officer, “arrested [him] pursuant to a complaint” but that Plaintiff “did not see or receive a

copy of the complaint . . . until” December 27, 2018, after “sen[ding] a public record request to

the Jefferson County Clerk.” (Id. at 2–3). Plaintiff seeks injunctive and monetary relief pursuant

to 42 U.S.C. § 1983, asserting he was:

        deprived . . . of his 4th, 8th, & 14th Amendment rights when he filed a criminal
        complaint without a factual justification to support the arrest warrant, thus the
        Deputy clerk or Magistrate could not have made an independent & neutral
        determination of probable cause for an arrest warrant under color of state law.

(Id. at 3).

        Plaintiff’s Complaint suffers from a fatal flaw: Section 1983 does not permit Plaintiff to

challenge the fact or duration of his confinement.             Gary v. Shelby Cty. Gov’t, No.

218CV02756TLPTMP, 2020 WL 533185, at *7 (W.D. Tenn. Feb. 3, 2020) (citing Heck v.

Humphrey, 512 U.S. 477, 481 (1994); Preiser v. Rodriguez, 411 U.S. 475, 488–90 (1973)). Rather,

                                                 3
 Case: 2:20-cv-05331-MHW-KAJ Doc #: 4 Filed: 10/15/20 Page: 4 of 6 PAGEID #: 47




“habeas corpus is the exclusive remedy for a state prisoner who challenges the fact or duration of

his confinement . . . even though such a claim may come within the literal terms of § 1983.” Heck,

512 U.S. at 481. This is true “‘no matter the relief sought (damages or equitable relief), no matter

the target of the prisoner’s suit (state conduct leading to conviction or internal prison

proceedings)—if success in that action would necessarily demonstrate the invalidity of

confinement or its duration.’” Gary, 2020 WL 533185, at *7 (quoting Wilkinson v. Dotson, 544

U.S. 74, 81–82 (2005)).

       That is the case here. Plaintiff alleges that “only a complaint was filed, without an

affidavit,” (Doc. 1-1 at 3), and the complaint lacked probable cause because it did not reflect

Defendant Hyde’s “personal knowledge . . . [or] indicate any source for his belief that Plaintiff

committed a crime” (id. at 7). Ultimately, Plaintiff is alleging he should never have been arrested

based on Defendant Hyde’s complaint. (See id.). But “the merits of those claims would affect the

validity of [Plaintiff’s] conviction or sentence[.]” Gary, 2020 WL 533185, at *7 (citing Edwards

v. Balisok, 520 U.S. 641, 646 (1997); Heck, 512 U.S. at 846). And since Plaintiff has not shown

“‘that [his] conviction or sentence has been reversed on direct appeal, expunged by executive

order, declared invalid by a state tribunal authorized to make such determination, or called into

question by a federal court’s issuance of a writ of habaeas corpus[,]’” he may not pursue relief

under § 1983. Sinkovitz v. Wallace, No. 2:18-CV-1262, 2018 WL 5784355, at *2 (S.D. Ohio Nov.

5, 2018), report and recommendation adopted, No. 2:18-CV-1262, 2018 WL 6182351 (S.D. Ohio

Nov. 26, 2018), aff’d, No. 18-4205, 2019 WL 2403229 (6th Cir. Mar. 19, 2019) (quoting Heck,

512 U.S. at 486–87).

       At bottom, “[i]f there are problems with the [complaint or probable cause supporting

Plaintiff’s arrest], [his] claims are more appropriate for habeas relief, not § 1983.” Gary, 2020



                                                 4
 Case: 2:20-cv-05331-MHW-KAJ Doc #: 4 Filed: 10/15/20 Page: 5 of 6 PAGEID #: 48




WL 533185, at *7 (internal quotation marks omitted) (concluding that plaintiffs’ § 1983 claim that

defendants’ use of a “rubber stamp procedure to indict them in state court without probable cause”

was Heck-barred as it “challenge[d] the validity of [plaintiffs’] state court criminal proceedings”);

see also Bostic v. Tenn. Dep’t of Corr., No. 3:18-CV-00562, 2018 WL 3539466, at *5 (M.D. Tenn.

July 23, 2018) (finding that plaintiff’s § 1983 claims “regarding the constitutionality of his

continued confinement” were Heck-barred); Albert v. Ohio Adult Parole Auth., No. 2:17-CV-701,

2017 WL 4310492, at *2 (S.D. Ohio Sept. 28, 2017), report and recommendation adopted, No.

2:17-CV-701, 2018 WL 1785491 (S.D. Ohio Apr. 13, 2018) (“[B]efore Plaintiff may seek money

damages in a federal civil rights proceeding in which he appears to claim that the revocation of his

conditional release on parole was unlawfully obtained, he must first show that [that decision] . . .

has been overturned or set aside”).

       For these reasons, the Undersigned finds that Plaintiff has not stated a claim upon which

relief may be granted against any of the named Defendants. Moreover, “[b]ecause, as noted above,

Plaintiff[’s] Complaint centers on matters . . . [he] can attack in the state criminal court process or

through habeas relief, [Plaintiff] cannot cure the deficiencies in the [C]omplaint, [so] . . . leave to

amend is not warranted here.” Gary, 2020 WL 533185, at *7. The Undersigned, therefore,

RECOMMENDS that the Court DISMISS Plaintiff’s claims. Plaintiff’s request that the Court

appoint him counsel in this case (Doc. 2) is, consequently, DENIED as moot. Finally, pursuant

to 28 U.S.C. § 1915(a)(3), should the Court adopt the Undersigned’s recommendation, the

Undersigned RECOMMENDS that it certify that an appeal would not be taken in good faith.

IV.    CONCLUSION

       Plaintiff’s request to proceed in forma pauperis is GRANTED.                 However, having

performed an initial screen and for the reasons set forth above, it is RECOMMENDED that the



                                                  5
 Case: 2:20-cv-05331-MHW-KAJ Doc #: 4 Filed: 10/15/20 Page: 6 of 6 PAGEID #: 49




Court DISMISS Plaintiff’s claims. Plaintiff’s Motion to Appoint Counsel (Doc. 2) is DENIED

as moot. Finally, the Clerk is DIRECTED to seal Exhibit A attached to Plaintiff’s Complaint,

which contains confidential personally-identifying information.

                   Procedure on Objections to Report and Recommendation

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.



Date: October 15, 2020                         /s/Kimberly A. Jolson
                                               KIMBERLY A. JOLSON
                                               UNITED STATES MAGISTRATE JUDGE




                                                   6
